Citation Nr: 0713332	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-39 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.

2.  Entitlement for service connection for a left hip 
condition, claimed as secondary to a back condition. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from April 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Manchester, New Hampshire regional office (RO) of the 
Department of Veterans Affairs (VA). 

In July 2006 the Board remanded these issues for further 
development.


FINDINGS OF FACT

1.  An unappealed April 1979 rating decision declined to 
reopen a claim seeking service connection for a back 
condition which was previously denied in a May 1971 decision 
on the bases that there was no relationship between the 
service connected residuals of perianal abscess and the 
claimed back condition; and that the service medical records 
were negative for any findings referable to the lower back 
condition.

2.  Evidence received since the April 1979 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim seeking service connection for a back condition, and 
does not raise a reasonable possibility of substantiating the 
claim. 

3.  The veteran does not have a current left hip disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim for service connection for a back condition is not 
reopened.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156 (2006). 

2.  The criteria for service connection for a left hip 
disability have not been met, including as secondary to any 
service- connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2006); 71 Fed. Reg. 52744-52747 
(Sept. 7, 2007) (to be codified at 38 C.F.R. § 3.310).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a back 
condition, the U.S. Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice in a new and material 
evidence claim must include (with some degree of specificity) 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, per the July 2006 Board remand, a July 2006 letter 
provided the veteran with VCAA notice, including of what was 
necessary to establish the underlying claim of service 
connection, and of his and VA's responsibilities in claims 
development.  They also advised him that he needed to submit 
new and material evidence to reopen his claim.  The July 2006 
letter specifically advised him that he needed to submit new 
evidence that must pertain to the reason why his claimed was 
denied per the April 1979 rating decision.  As the veteran is 
shown to have been notified of what is necessary to reopen 
the claim of service connection for a back disorder, 
remanding the case for the RO to re-notify him of the 
requirements would serve no useful purpose, but would merely 
cause unnecessary delay in the administrative process.

The July 2006 letter also contained notice as to the elements 
required by Pelegrini and Dingess.

Regarding the duty to assist, the veteran has not identified 
any pertinent evidence that is outstanding.  Notably, the 
duty to assist by arranging for a VA examination or obtaining 
a medical opinion does not attach until a previously denied 
claim is reopened. 38 C.F.R. § 3.159(c)(4)(iii).  VA has met 
its assistance obligations.  The veteran is not prejudiced by 
the Board's proceeding with appellate review. 

Regarding the veteran's claim for service connection for a 
left hip disability as secondary to a back condition the July 
2006, letter notified the veteran of the evidence needed to 
substantiate his claim.

This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them. 

Finally, with respect to the fourth element, the VCAA letter 
contained a notation that the veteran was to submit any 
additional information that would substantiate his appeal.  
This statement served to advise the veteran to submit any 
evidence in his possession pertinent to the claims on appeal. 

The July 2006 letter provided notice regarding all five of 
the Dingess elements.

VCAA notice should be provided to a claimant prior to the 
initial decision on the claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Here, the notice was provided 
after the initial decision.  The timing deficiency was cured 
by the RO's readjudication of the claim after the notice was 
provided.  Id.

VA has thereby met its obligations to provide VCAA notice.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

To date, VA has not afforded the veteran a VA examination, or 
obtained an opinion as to the etiology of his claimed left 
hip disability.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision. 38 U.S.C.A. 
§ 5103A(c)(4).  Evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

In the instant case, there is no competent evidence that the 
veteran has a current hip disability or that a claimed hip 
disability may be related to service, including a service 
connected disability.  There is no medical evidence of the 
disability, and the veteran has not reported any specific hip 
symptoms.  For this reason, an examination or opinion is not 
necessary.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 


I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.

A May 1971 rating decision denied service connection for a 
back condition on the bases that there was no relationship 
between the service connected residuals of perianal abscess 
and the claimed back condition; and that the service medical 
records were negative for any findings referable to the lower 
back condition.  The veteran was notified of the March 1971 
rating decision and of his right to appeal it.  He did not do 
so, and it became final.  38 U.S.C.A. § 7105.

The evidence of record included service medical records 
containing no evidence of a back disability, and a separation 
examination that indicated the spine was normal.

Also of record was a report of treatment at the Addison 
Gilbert Hospital in November 1970.  On X-ray examination the 
conclusion was spondylysis with prominent spondylolisthesis 
at L5-S1.

The veteran also underwent VA hospitalization in December 
1970.  It was reported that the veteran had a history of low 
back and leg pain for the past two years.  The final 
diagnosis was spondylolisthesis at L5-S1 with nerve root 
irritation.

In April 1979, additional post-service treatment records were 
considered by the RO.  These included additional records from 
the VA hospitalization in December 1970, noting that the 
veteran reported a three year history of back pain.

The veteran received VA outpatient treatment in November 
1978, when it was reported that he had a six month history of 
back pain.  It was noted that he had been last seen in 1970.

An April 1979 rating decision confirmed the previous denial 
as the evidence did not constitute a new factual basis for 
granting service connection.  The veteran did not appeal the 
April 1979 rating decision, and it is final.  38 U.S.C.A. § 
7105.

On November 22, 2002, the RO received the veteran's 
application to reopen his claim for service connection for a 
back condition and to establish service connection for a left 
hip disability secondary to his back condition.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a low back disability.  

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, supra.

Evidence received since the April 1979 rating decision 
consists of VA and private treatment records dated subsequent 
to 1979, and statements from the veteran and his 
representative.  The veteran's statements repeat previously 
considered contentions that his back disability began in 
service.

The treatment records documents the previously demonstrated 
back disability.

The newly received evidence confirms an element of the claim 
that was previously proven, namely that the veteran has a 
current back disability.  These records, however, do not 
constitute material evidence as they do not bear directly and 
substantially upon the matter under consideration.  The 
records do not show either that that there was a relationship 
between the service connected residuals of perianal abscess 
and the claimed back condition or that there was a causal 
relationship between the veteran's back disability and his 
service.

The veteran's contentions are not new and material because 
they were previously considered and rejected.  

Therefore, no additional evidence received since the April 
1979 rating decision relates to the unestablished facts 
needed to substantiate the service connection claim.  
Consequently, the additional evidence received does not raise 
a reasonable possibility of substantiating the claim, and is 
not material.  The claim is, therefore, not reopened.


II.  Entitlement for service connection for a left hip 
condition, claimed as secondary to a back condition.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

When a disease or injury for which service connection has not 
been granted is aggravated by a service-connected condition, 
the veteran shall be compensated for the disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
VA has amended the provisions of 38 C.F.R. § 3.310(a), to 
incorporate the holding in Allen.  71 Fed. Reg. 52744-52747 
(Sept. 7, 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are negative for 
complaints or diagnoses of a left hip condition.  

The veteran's post service private records and VA medical 
records are also negative for complaints or diagnoses related 
to his left hip.

In July 2004, the veteran presented to a VA Medical Center 
(VAMC) with complaints of low back pain.  The examiner noted 
that the veteran had a long history of back pain that 
resulted in surgery in the early 1980's.  After the surgery, 
the veteran did have some persistent left leg shooting pain.  
The examiner concluded that the veteran had probable post-
surgical changes in the lower lumbar spine with unusual 
alignment/anterior sublaxation at the lumbosacral junction.  
The diagnosis was longstanding low back pain with left sided 
radicular symptoms.

Analysis

There is no evidence of a current hip disability.  To 
constitute a current disability, there must be evidence of 
the claimed condition at the time of the claim for benefits, 
as opposed to some time in the distant past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  The veteran claimed 
entitlement to service connection in December 2002, but has 
not reported left hip symptoms, and there was no evidence of 
a current disability at that time, nor has there been 
evidence of a hip disability since.

The Board has considered the veteran's assertion that a left 
hip disability was secondary to a back condition.  However, 
in the absence of a current disability, service connection 
cannot be established under any possible theory of 
entitlement.

Even assuming arguendo that a current disability exists, 
there is no competent evidence of a causal relationship 
between the present disability and an injury or disease 
during service.  There is no indication in the veteran's 
claims file that a hip injury might be related to active 
duty.  There is no evidence that the hip disability was the 
result of a service connected disability as a secondary 
service connection claim requires medical evidence to connect 
the asserted secondary condition to the service-connected 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

There is no relationship between the service connected 
residuals of perianal abscess and the claimed hip condition.  
The veteran's back disorder, which the veteran attributes to 
his claimed hip disability, is not currently service 
connected.  The secondary service connection element of the 
claim fails as a matter of law.

As a lay person, he is not competent to render an opinion 
regarding diagnosis or medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal to reopen a claim seeking service connection for a 
back condition is denied. 

Entitlement for service connection for a left hip condition, 
claimed as secondary to a back condition is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


